Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Information under 37 CFR 1.105(a)(1)(iii)
The website https://www.f6s.com/waterwarriors downloaded on 12/28/21 appears to contain statements from Water Warriors, Inc., the Applicant of the pending application.  The webpage states:

    PNG
    media_image1.png
    67
    714
    media_image1.png
    Greyscale

(emphasis added).  A search of US and foreign patents owned by Water Warriors, Inc. was conducted, but no patents1 were found.
	To which patent does the webpage refer?

Objection to Specification and Title
	Objection is made under 37 CFR 1.72 (a) for failure of the title to appear at the top of the first page of the specification. 
Per MPEP § 606.01, objection is also made to the title of the application provided on the Application Data Sheet, that is, to

    PNG
    media_image2.png
    53
    806
    media_image2.png
    Greyscale



Objection to Specification
	Objection is made to the statement at [0001].  According to Office records, the  provisional application was not filed on 07/17/2019.  Perhaps “July 17, 2018” was intended?  

Objection to Drawings and Objection to Specification
	Objection is made to the drawings.  Fig. 11 fails to provide lead lines and reference numerals corresponding to textual descriptions in the specification of the elements shown in the drawing.  Similarly, objection is made to the specification for failing to provide textual descriptions of the structural elements clearly depicted, but not referenced by lead lines and reference numerals in Fig.11.  Note the examiner’s annotated version of Fig. 11 illustrating the deficiencies:

    PNG
    media_image3.png
    483
    386
    media_image3.png
    Greyscale

No new matter should be added to the drawings or specification in the course of responding to these grounds of objection.

Objections to Specification
The disclosure is objected to because of the following informalities: Several instances of improper chemical formulae, e.g., LaCO3 [sic, La2(CO3)3] (at [0006]) or 
    PNG
    media_image4.png
    15
    150
    media_image4.png
    Greyscale
(at [0045]), or misspellings, e.g., Peristaltic [sic, peristaltic] (at [0029]) and phosphomopydbic [sic, phosphomolybdic?] (at [0030]).  Appropriate correction of all improperly formulae, not only the ones specifically mentioned here, is required.
In the phrase, “water insoluble,” the noun “water” is recited to modify “insoluble.”  The phrase, “water insoluble,” should be amended to “water-insoluble”.  Correction is required.

Objections to Drawings
Objection is made to the drawings for improper chemical formulae, e.g., “MgCO3 [sic, MgCO3]”.  See, for example, Fig. 4:

    PNG
    media_image5.png
    122
    205
    media_image5.png
    Greyscale

If superscripted and subscripted numerals are reasonably easily provided in the figure legends by applicant’s preferred graphing software application, the examiner requests that proper chemical formulae be provided in the figure legends.  Otherwise, the examiner suggests amending the legends to “magnesium carbonate,” “calcium carbonate”, etc. 

Claim Objections
	Objection is made to claim 1 for minor informalities:  In the phrase, “water insoluble,” the noun “water” is recited to modify “insoluble.”  The phrase “water insoluble” should be amended to “water-insoluble”.  Correction is required.

Claim Construction
	Claim 2 refers to a binder that “can be” removed which, if removed, has the capability of leaving a porous structure in its wake.  Claim 2 requires the presence of a binder.  Claim 2 does not require that any such binder has been removed.  Claim 2 does not require a porous structure the porosity of which was provided by the binder having been removed.

Claim 5 recites inter alia, “calcined … for 1 hour.”  Claim 5 does not cover adsorbents meeting the limitations of claim 4 that are calcined at a temperature of at least 200ºC for longer than 1 hr.

Rejections Not Based on Prior Art
Claims 1 – 8, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the “aqueous medium” comprises “structures configured from at least one water insoluble [sic, “water-insoluble”] carbonate” or whether it is the “adsorbent” that comprises the structures.  If the latter construction was intended, this basis for rejection could be overcome by amending claim 1 as follows: “… medium, said adsorbent comprising …”.
Although claim 1 provides antecedent basis for a subsequent recital in any claim 1-based dependent claim of the phrase, “the structures” or “said structures” or the like, claim 1 does not provide antecedent basis for a subsequent recital of “said structure” or “the structure” or the like.
Claim 3 directed to a composition of matter, specifically, to an adsorbent, is one lacking a binder.  Claim 3 makes a §112(d) “reference” to claim 2 thereby making claim 2 a dependent claim must include all the limitations of the claim/s from which it depends.  It is unclear what is being claimed because claim 3 requires that the binder “is removed” while claim 2 from which claim 3 depends “compris[es] a binder.”  
Claim 3 is separately rejected for a related reason:  Claim 3 to a composition of matter, i.e., to an adsorbent, is limited in part by its history rather than by its structural or compositional elements.  That is, claim 3 is directed to an adsorbent that lacks a binder but which once included a binder in its past.  The issue is, how is the claim 3 adsorbent structurally or compositionally distinguishable from an adsorbent that at no time included a binder?  Claim 3 hints at a claim-limiting porosity, but claim 3 does not positively recite a porous property.  By analogy, how is an automobile from which a key in its key-actuated ignition switch has been removed structurally distinguishable from an otherwise identical automobile that has never has a key inserted into its ignition switch?
Claim 3 is separately rejected on the grounds that the recitation “said binder is removed by calcining said structure” implies a step of a process in a claim that is ostensibly directed to an adsorbent product.  The mashing of process steps with structural or compositional elements of a product is per se confusing as to the metes and bounds of the claimed invention.
The foregoing criticisms of claim 3 apply independently to claims 4 – 5.

To illustrate a basis for rejection of claim 7, claim 7 is presented in independent form:

    PNG
    media_image6.png
    105
    834
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    150
    873
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    155
    833
    media_image8.png
    Greyscale


	A separate basis for rejection of claim 7 is the failure to relate the open cell foam structure with the adsorbent.  That is, it is unclear whether claim 7 is directed to a “kit” of unrelated structural elements usable together, namely the adsorbent of claim 2 and an “open cell foam structure,” or whether the “open cell foam structure” is itself an element of the adsorbent.  Claim 7 does not state that the adsorbent comprises the “open cell foam structure” or that configured structures comprising at least one water-insoluble phosphate-adsorbing carbonate comprises an open cell foam structure impregnated or coated with iron.
	Per claim 12, it is unclear whether “cellulose” includes cellulose derivatives, such as methyl cellulose.
	Per claim 13, it is unclear whether the slurry or the concentrate is calcined at 250ºC.  One would have expected drying of the slurry, a fluid, to a substantially dry solid concentrate before reaching the calcination temperature of “at least 250ºC.”  If in fact it is the concentrate that is calcined rather than the slurry, then claim 9 is confusing for “grinding the concentrate” rather than “grinding the calcined material” (or similar language).  It is suggested that claim 9 recite the steps of:
“drying the slurry into a concentrate;”
“calcining the concentrate to form a calcined material;” and 

Claim 13 could be amended to read, “wherein the concentrate is calcined at a temperature of at least 250ºC until said binder is removed from the calcined material” or the like.  Corresponding amendments to claim 14 are suggested as well.
	Claim 1 recites an adsorbent “configured from at least one water[-]insoluble carbonate.”  The mineral dolomite comprises water-insoluble calcium magnesium carbonate.  Calcined dolomite does not comprise carbonate, but rather calclium oxide and magnesium oxide, per USP 3436444 to Von Tress.  It is unclear whether the phrase “configured from … carbonate” encompasses such situations in which a calcining step converts a pre-calcining carbonate to a non-carbonate material, or whether “configured from … carbonate” is to be construed as, “comprising … carbonate.”

Prior Art Rejections – §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2005/018651 to Shire Biochem Inc.
3 phosphate binder.  See Shire Biochem at p. 12:

    PNG
    media_image9.png
    297
    816
    media_image9.png
    Greyscale
 
	The lanthanum carbonate tablet described by Shire Biochem may also comprise 
microcrystalline cellulose,4 a compound widely known and recognized in the drug formulation and tableting arts as a binder, as shown, for example by USP 20090148533 to Charmot at [0125].  Both the interior of the human gastrointestinal tract and blood is an aqueous medium.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 20150047402 to Walker.
3) and dolomite (calcium magnesium carbonate, CaMg(CO3)2) [0015], as well as 1 – 15%, e.g., 3 – 7% [0029], of a cellulose derivative, e.g., carboxymethylcellulose [0018], binder.  The binder is formulated to improve the mechanical strength of the particulate structure [0018].  The binder can be a cellulosic fiber [0019].  The adsorbent can also adsorb nitrogen-based nutrients, e.g., ammonium phosphate [0037].  
	The granule particles can be of any shape [0045].  The granules are formed by agglomeration aided by the presence of the binder [0049].  Calcination of the adsorbent granules is not described.

Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 20150047402 to Walker interpreted in view of USP 6107067 to Miller, USP 3849339 to Turley, USP 2603610 to Amos, USP 20130289313 to Franke, USP 20120210824 to Lehtinen, and/or USP 4120780 to Morimoto.
As noted above, claim 2 does not require removal of a binder or rendering of the claim 1 structures porous by dint of removal of the binder.  Rather, claim 2 requires that the necessarily present binder be of such a character, attribute or property that if it were to be removed from the claim 1 structure, a porous body would be one result of the binder’s removal.
if the adsorbent comprising one or more carbonate-based minerals, e.g., limestone and/or dolomite, described by Walker were to be calcined to such an extent as to remove the binder from the claim 1 structure.
Specifically, the teachings of the secondary references relied upon are:
USP 6107067 to Miller describes porous inorganic biosupports for biological wastewater treatment.  The biosupports are made (per Example 1) by mixing  various inorganic compounds, methylcellulose binder, and water to form a paste, extruding the paste through a die to form ¼” pallets, dried overnight at 100ºC , then calcined at 600ºC for 2 hr.  The pellet had high crush strength, high surface area, and high porosity. 
It was known to make attrition- and crush-resistant porous pellets from a paste of desired property-imparting inorganic compounds, water, and the binder methyl cellulose extruded through a die, cut into uniform length pellets, dried, and calcined, e.g., > 700ºC per Turley at col 1 line 55, to burn off the methyl cellulose binder.  See, for example, USP 3849339 to Turley or USP 2603610 to Amos (“calcined” at col 4 line 40) or USP 20130289313 to Franke at [0044] – [0045] or USP 20120210824 to Lehtinen at [0030] or USP 4120780 to Morimoto at col 4 lines 63+.



Prior Art Rejections – §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 6 are rejected under 35 U.S.C. 103 as being obvious over USP 20150047402 to Walker in view of USP 6107067 to Miller.
USP 20150047402 to Walker describes a pellet-shaped particulate structure [0017] one purpose of which is the adsorption of phosphate [0016], [0036] from anaerobic digestion liquors [0015].  The adsorbent comprises a combination of carbonate minerals, e.g., limestone (calcium carbonate, CaCO3) and dolomite (calcium magnesium carbonate, CaMg(CO3)2) [0015], as well as 1 – 15%, e.g., 3 – 7% [0029], of a cellulose derivative, e.g., carboxymethylcellulose [0018], binder.  The binder is formulated to improve the mechanical strength of the particulate structure [0018].  The 
USP 6107067 to Miller describes porous inorganic biosupports for biological wastewater treatment.  The biosupports are made (per Example 1) by mixing  various inorganic compounds, methylcellulose binder, and water to form a paste, extruding the paste through a die to form ¼” pallets, dried overnight at 100ºC , then calcined at 600ºC for 2 hr.  The pellet had high crush strength, high surface area, and high porosity. 
It would have been obvious to have calcined Walker’s carbonate-based phosphate-binding adsorbent in order to form a more porous, higher surface area, and higher strength adsorbent, as suggested by Miller.  One of skill would have expected Walker’s carboxymethylcellulose to “burn off” and be removed in the calcining step, leaving behind porous voids in the remaining body of the adsorbent structure.

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over USP 20110234364 to Abe alone or further in view of CN106747337A.
USP 20110234364 to Abe, directed to fabrication PTC thermistor, describes a composition of matter made by the process of:
Adding “pure water” [0066] and a vinyl acetate-based organic binder [0066] [0074] to a “calcined powder” [0073] - [0074] comprising at least one carbonate,5 e.g., BaCO3 or CaCO3 or NaCO3
(reserved)
Drying the slurry to a “raw material powder” / concentrate [0066] [0075];
Sizing the concentrate through 300 μm openings [0066] [0075];
Compressing the sized raw material powder into a disc-shaped compact / structure [0066] [0076];
Debinding the disc at 500 – 600ºC in air for 2 hr [0067] [0077].
It is unclear whether in step (a) the binder is first added to the raw material “calcined” powder comprising the carbonate raw material thereby forming a slurry pre-mix, whether the water is first added to the binder then the binder / water mixture added to the raw material powder, or whether the water was first added to the raw material powder and the binder added lastly.  Insofar as the publication does not describe any criticality of the order of combining these three materials, one of skill would have found it obvious to have combined them in any order.  
Further, the reference does not disclose whether the “pure water” was DI water, but selection of DI water would have been obvious given the ubiquity of plentiful supplies of DI water in industrial and research laboratories, or because CN106747337A, also directed to fabrication of PTC thermistors, describes using deionized water [0034] in the fabrication process.
During Abe’s “sizing” step [0075], it would have been obvious to have broken up larger pieces of the dried slurry / concentrate.  The claim 9 “grinding” step reads on this breaking up step suggested by the prior art. 


Claims 10 – 11, 13 are rejected under 35 U.S.C. 103 as being obvious over USP 20110234364 to Abe alone or further in view of CN106747337A, as applied to claim 9 above, further in view of EP1227507 to Murata Manufacturing.
Abe does not describe the relative amount of vinyl acetate-based binder used, but one of skill would have understood to perform routine experimentation to arrive at an effective amount.  Alternatively, EP1227507 to Murata Manufacturing discloses use of 3% of the same binder in a similar composition [0025].  Such disclosure suggest use of about 3% in the Abe process.

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over USP 20110234364 to Abe alone or further in view of CN106747337A, as applied to claim 9 above, further in view of USP 10193161 to Noda.
Abe does not describe using a cellulose-based binder, but USP 10193161, like Abe directed in part to a debinding step (col 5 line 52+), teaches that a cellulose-based binder may be substituted for a vinyl acetate-based binder (col 5 lines 26 – 36).  Accordingly, it would have been obvious to have substituted a cellulose-based binder for Abe’s vinyl acetate-based binder.


Claim 14 is rejected under 35 U.S.C. 103 as being obvious over USP 20110234364 to Abe and EP1227507 to Murata Manufacturing, alone or further in view of CN106747337A, as applied to claim 13 above, further in view of USP 20090148667 to Choi.
Abe does not describe a debinding temperature as low as 300 ºC, but Choi teaches that debinding of a ceramic material can be at a temperature as low as 300ºC [0021].  It would have been obvious to have performed routine experimentation to determine an appropriate debinding temperature, e.g., 300ºC, as suggested by Choi.

Art Cited of Interest
	Lalley describes an adsorbent, i.e., LANXESS Bioxide® E33, for adsorbing phosphate from water.  The structure of the adsorbent is a granule, as shown by the BAYOXIDE® E33 product brochure (published 07/2017).  The granule particle of the adsorbent does not comprise a water-insoluble carbonate.
	Onyango, directed to adsorbents for phosphate in aqueous media, teaches that the success of an adsorption technology depends on many specified factors (Onyango, Introduction, left column).  Further, 

    PNG
    media_image11.png
    91
    495
    media_image11.png
    Greyscale

	USP 7651973 to Schlegel (assigned to LANXESS) appears to describe the granulated arsenic and phosphate adsorbent E33 employed by Lalley.  Manufacture of 

    PNG
    media_image12.png
    265
    521
    media_image12.png
    Greyscale

	DE 19826186 to Fechter teaches that an adsorbent for removing contaminants from water should have a high mechanical strength.  The particles could either be dried to less than 20% moisture at up to 150ºC and ground to particles of a desired size, or be “granulated, pelletized, or extruded” to form particles with a size of 0.5 – 20 mm.6
USP 3798176 to Ao at Example I (column 4) describes a method of forming calcined spheres of alumina rendered porous by incorporating microcrystalline cellulose (trade name Avicel) in the alumina paste before calcining the spheres at 600ºC for 4 hours.
USP 20140374358 to Lewis describes making inorganic ion exchanger-type adsorbents for removing mercury contaminants from an aqueous stream.  The process 

Claims Not Rejected Over Prior Art
	Objection is made to claims 7 – 8 for dependence on a rejected base claim, but are not rejected over prior art.
 
/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Neither of US20210130251 and US20200023335 is a patent: Each is a patent application publication.  An innovation which may be “patent pending” is not “patented.”  See also 35 U.S.C. § 292(a) – False Marking.
        2 The following is a quotation of 35 U.S.C. 112(d):
        (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
        3 Lanthanum carbonate is water-insoluble, as shown, for example, by USP 20130209554 to Keenan at [0010].
        4 Shire Biochem at page 8:
        
        
    PNG
    media_image10.png
    210
    838
    media_image10.png
    Greyscale

        5 It is clear from Abe’s use of the term “raw material powder” at [0066] [0075] that the carbonate “raw material[s]” [0072] were extant the low temperature (800-1000ºC) calcination step of [0066] notwithstanding.  Subsequent to the higher temperature (1250 – 1400ºC) calcination step [0077], the calcined material is referred to as “semiconductor ceramic” [0077]. 
        6 Fechter:
        
        
    PNG
    media_image13.png
    103
    759
    media_image13.png
    Greyscale